      Case 2:12-cv-00601-ROS Document 3659 Filed 07/17/20 Page 1 of 3



 1   Daniel P. Struck, Bar No. 012377
     Rachel Love, Bar No. 019881
 2   Timothy J. Bojanowski, Bar No. 022126
     Nicholas D. Acedo, Bar No. 021644
 3   STRUCK LOVE BOJANOWSKI & ACEDO, PLC
     3100 West Ray Road, Suite 300
 4   Chandler, Arizona 85226
     Telephone: (480) 420-1600
 5   Fax: (480) 420-1695
     dstruck@strucklove.com
 6   rlove@strucklove.com
     tbojanowski@strucklove.com
 7   nacedo@strucklove.com
 8   Attorneys for Defendants
 9
                              UNITED STATES DISTRICT COURT
10
                                     DISTRICT OF ARIZONA
11
     Victor Parsons, et al., on behalf of themselves     NO. 2:12-cv-00601-ROS
12   and all others similarly situated; and Arizona
     Center for Disability Law,
13                                                         DEFENDANTS’ NOTICE OF
                                           Plaintiffs,   CLARIFICATION RE: RESPONSE
14                 v.                                     TO ORDER TO SHOW CAUSE
15   David Shinn, Director, Arizona Department of
     Corrections; and Richard Pratt, Interim
16   Division Director, Division of Health Services,
     Arizona Department of Corrections, in their
17   official capacities,
18                                       Defendants.
19          Defendants make the following clarification in their Response to the Order to Show
20   Cause (Dkt. 3649). On page 24, the first two sentences in the first full paragraph should
21   read: “Director Shinn directed the deactivation of ASPC-Florence. (Id., ¶ 96.) The first
22   phase of closure of the North Unit will commence in July 2020 and is projected for
23   completion this new fiscal year.” This clarification is consistent with Director Shinn’s
24   Declaration. (See Dkt. 3649-1, ¶ 96.)
25
26
27
28
     Case 2:12-cv-00601-ROS Document 3659 Filed 07/17/20 Page 2 of 3



 1       DATED this 17th day of July, 2020.
 2                                        STRUCK LOVE BOJANOWSKI & ACEDO, PLC
 3
 4                                        By /s/Daniel P. Struck
 5                                           Daniel P. Struck
                                             Rachel Love
 6                                           Timothy J. Bojanowski
                                             Nicholas D. Acedo
 7                                           3100 West Ray Road, Suite 300
                                             Chandler, Arizona 85226
 8
                                              Attorneys for Defendants
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              2
      Case 2:12-cv-00601-ROS Document 3659 Filed 07/17/20 Page 3 of 3



 1                               CERTIFICATE OF SERVICE
 2         I hereby certify that on July 17, 2020, I electronically transmitted the attached
     document to the Clerk's Office using the CM/ECF System for filing and transmittal of a
 3   Notice of Electronic Filing to the following CM/ECF registrants:
 4   Alison Hardy:           ahardy@prisonlaw.com
 5   Amelia M. Gerlicher:    agerlicher@perkinscoie.com;docketPHX@perkinscoie.com,
                             kleach@perkinscoie.com
 6
     Asim Dietrich:          adietrich@azdisabilitylaw.org; emyers@azdisabilitylaw.org;
 7                           phxadmin@azdisabilitylaw.org
 8   Corene T. Kendrick:     ckendrick@prisonlaw.com; edegraff@prisonlaw.com
 9   Daniel Clayton Barr:    DBarr@perkinscoie.com; docketphx@perkinscoie.com;
                             sneilson@perkinscoie.com
10
     David Cyrus Fathi:      dfathi@npp-aclu.org; astamm@aclu.org;hkrase@npp-aclu.org
11
     Donald Specter:         dspecter@prisonlaw.com
12
     John Howard Gray:       jhgray@perkinscoie.com; slawson@perkinscoie.com
13
     Jose de Jesus Rico:     jrico@azdisabilitylaw.org
14
     Maya Abela              mabela@azdisabilitylaw.org
15
     Rose Daly-Rooney:       rdalyrooney@azdisabilitylaw.org
16
     Sara Norman:            snorman@prisonlaw.com
17
     Rita K. Lomio:          rlomio@prisonlaw.com
18
     Eunice Cho              ECho@aclu.org
19
     Jared G. Keenan         jkeenan@acluaz.org
20
     Casey Arellano          carellano@acluaz.org
21
     Maria V. Morris         mmorris@aclu.org
22
23         I hereby certify that on this same date, I served the attached document by U.S. Mail,
     postage prepaid, on the following, who is not a registered participant of the CM/ECF
24   System:
25         N/A
26                                            /s/Daniel P. Struck
27
28

                                                  3
